In an article 78 proceeding to review a determination of the respondent Board of Education dismissing respondent Northrop from his position as its supervising principal an order was made at Special Term on July 31, 1953, annulling said determination and directing that respondent Northrop be reinstated with back pay. By order to show cause returnable August 17, 1953, appellants, taxpayers in the Union Free School District No. 3, moved to intervene in the proceeding and for other relief. The appeals are from an order dated October 8, 1953, denying that motion and from an order dated October 26, 1953, resettling said order. Order dated October 26, 1953, affirmed, with $10 costs and disbursements. No opinion. Appeal from order dated October 8, 1953, dismissed, without costs. Nolan, P. J., Adel, MaeCrate, Schmidt and Murphy, JJ., concur.